DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (hereinafter “Ong”, US 2018/0359764) in view of Davey (US 2017/0048805).
Regarding claim 1, Ong discloses a method comprising:
determining network congestion associated with the SSID (i.e., check, monitor and/or identify the congestion level at step 1020 as shown in Fig. 10, and as described in paragraph 0087.  Also, see step 913 of Fig. 9); 

sending, to one or more computing devices, one or more messages indicating the one or one or more configuration changes (i.e., transmission parameters change in step 921, and as described in paragraph 0084).
Ong, however, does not expressly disclose determining a quantity of requests associated with a service set identifier (SSID) of one or more SSIDs, wherein the quantity is indicative of network congestion associated with the SSID.
In a similar endeavor, Davey discloses a network performance in high density environments.  Davey also discloses determining a quantity of requests associated with a service set identifier (SSID) of one or more SSIDs, wherein the quantity is indicative of network congestion associated with the SSID (i.e., determining a number of signal transmissions (SSID) that are being transmitted as described in paragraph 0027).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to allow the device to access to network while minimizing the impact of competing devices that share communication over the same network channel. 
Regarding claim 2, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein the one or more configuration changes comprises at least one of:
one or more states associated with the one or more SSIDs,
one or more beacon intervals associated with the one or more SSIDs, or
one or more beacon physical layer data rates associated with the one or more SSIDs (i.e., increase or decrease the beacon broadcast frequency as described in paragraph 0050).

Regarding claim 3, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein the network congestion is associated with:
a channel utilization rate associated with the SSIDs (i.e., congestion level 709 as shown in Figs. 7A & 7B). 

Regarding claim 4, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein the one or more SSID configuration criteria comprise at least one of: an SSID priority, a type of Wi-Fi network, or a Wi-Fi standard (i.e., priority assigned to SSID as described in paragraph 0083); 
wherein the Wi-Fi standard is associated with a level of network performance (i.e., network quality as described in paragraph 0118).

Regarding claim 5, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein if the network congestion indicates high network congestion associated with the SSID (paragraphs 0051-0053), the one or more configuration changes comprises at least one of:
an increase to a priority associated with a second SSID of the one or more SSIDs relative to the SSID, or
a decrease to a beacon interval of the one or more beacon intervals associated with the second SSID (paragraphs 0056, and 0083).

Regarding claim 6, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein if the network congestion indicates low network congestion associated with the SSID, the one or more configuration changes comprises at least one of:
a decrease to a priority associated with a second SSID of the one or more SSIDs relative to the SSID, or
an increase to a beacon interval of the one or more beacon intervals associated with the second SSID (paragraphs 0056, and 0083).

Regarding claim 7, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein if the network congestion indicates a low channel utilization rate associated with the SSID, the one or more configuration changes comprises:

disabling the SSID, or
an increase to a beacon physical layer data rate of the one or more beacon physical layer data rates associated with the SSID (paragraphs 0056, and 0083).

Regarding claim 8, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein if the network congestion indicates a high channel utilization rate associated with the SSID, the one or more configuration changes comprises:
a decrease to a beacon interval of the one or more beacon intervals associated with the SSID, or
a decrease to a beacon physical layer data rate of the one or more beacon physical layer data rates associated with the SSID (paragraphs 0056, and 0083).

Regarding claim 9, Ong, and Davey disclose all limitations recited within claims as described above.  Davey also discloses receiving, from the one or more computing devices, one or more messages comprising the quantity (paragraphs 0027 and 0055).

Regarding claim 10, Ong discloses a method comprising:
receiving data indicating high network congestion associated with the SSID (i.e., check, monitor and/or identify the congestion level at step 1020 as shown in Fig. 10, and as described in paragraph 0087.  Also, see step 913 of Fig. 9);

sending, to one or more computing devices, one or more messages indicating the one or one or more configuration changes (i.e., transmission parameters change in step 921, and as described in paragraph 0084).
Ong, however, does not expressly disclose receiving one or more messages indicating a quantity of requests associated with a service set identifier (SSID) of one or more SSIDs, wherein the quantity is indicative of high network congestion associated with the SSID.
In a similar endeavor, Davey discloses a network performance in high density environments.  Davey discloses receiving one or more messages indicating a quantity of requests associated with a service set identifier (SSID) of one or more SSIDs, wherein the quantity is indicative of high network congestion associated with the SSID (i.e., determining a number of signal transmissions (SSID) that are being transmitted as described in paragraph 0027).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.


Regarding claim 11, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein the high network congestion is associated with:
a high channel utilization rate associated with the SSID (i.e., congestion level 709 as shown in Figs. 7A & 7B).

Regarding claim 12, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein the priority change is associated with at least one of:
an increase to a priority associated with at least one of the other SSIDs, or
a decrease to a beacon interval of the one or more beacon intervals associated with at least one of the other SSIDs (i.e., increase or decrease the beacon broadcast frequency as described in paragraph 0050).

Regarding claim 13, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein the one or more SSID configuration criteria comprise at least one of: an SSID priority, a type of Wi-Fi network or a Wi-Fi standard (i.e., priority assigned to SSID as described in paragraph 0083); 


Regarding claim 14, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein if the high network congestion indicates a high channel utilization rate associated with the SSID, the one or more configuration changes further comprise:
a decrease to a beacon interval of the one or more beacon intervals associated with the SSID, or
a decrease to a beacon physical layer data rate of the one or more beacon physical layer data rates associated with the SSID (paragraph 0083).

Regarding claim 15, Ong, and Davey disclose all limitations recited within claims as described above.  Ong also discloses wherein receiving one or more messages comprises:
receiving, from the one or more computing devices, the one or more messages (paragraph 0084).


Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Davey, and further in view of Forssell (US 2015/0189547).
Regarding claim 16, Ong discloses a method comprising:

determining, based on the high network congestion and one or more SSID configuration criteria  (i.e., step 913 of Fig. 9, and as described in paragraph 0080), one or more configuration changes associated with the one or more SSIDs (i.e., determining a change condition in step 1060 and as described in paragraph 0090.  Also, see step 917 of Fig. 9); and
sending, to one or more computing devices, one or more messages indicating the one or one or more configuration changes (i.e., transmission parameters change in step 921, and as described in paragraph 0084).
Ong, however, does not expressly disclose: 
receiving one or more messages indicating a quantity of requests associated with a service set identifier (SSID) of one or more SSIDs, wherein the quantity is indicative of high network congestion associated with the SSID; and 
at least a change to a state associated with the SSIDs, wherein the change comprises enabled or disabled.
In a similar endeavor, Davey discloses a network performance in high density environments.  Davey discloses receiving one or more messages indicating a quantity of requests associated with a service set identifier (SSID) of one or more SSIDs, wherein the quantity is indicative of high network congestion associated with the SSID 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to allow the device to access to network while minimizing the impact of competing devices that share communication over the same network channel. 
The combination of Ong and Davey, however, does not expressly disclose the remaining features of this claim. 
Furthermore, Forssell discloses dynamic hotspot access control.  Forssell also discloses at least a change to a state associated with an SSID of the one or more SSIDs, wherein the change comprises enabled or disabled (paragraphs 0024, 0044 and 0055).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to connect to the network at the optimal level. 

Regarding claim 17, Ong, Davey, and Forssell disclose all limitations recited within claims as described above.  Ong also discloses wherein the high network congestion is associated with:
a high channel utilization rate associated with the SSID (i.e., congestion level 709 as shown in Figs. 7A & 7B).
Regarding claim 18, Ong, Davey, and Forssell disclose all limitations recited within claims as described above.  Ong also discloses wherein the one or more SSID configuration criteria comprise at least one of: an SSID priority, a type of Wi-Fi network or a Wi-Fi standard (i.e., priority assigned to SSID as described in paragraph 0083); wherein the Wi-Fi standard is associated with a level of network performance (i.e., network quality as described in paragraph 0118).

Regarding claim 19, Ong, Davey, and Forssell disclose all limitations recited within claims as described above.  Ong also discloses wherein if the high network congestion indicates a high channel utilization rate associated with the SSID, the one or more configuration changes further comprise:
a decrease to a beacon interval of the one or more beacon intervals associated with the SSID, or
a decrease to a beacon physical layer data rate of the one or more beacon physical layer data rates associated with the SSID (paragraphs 0056 and 0083).

Regarding claim 20, Ong, Davey, and Forssell disclose all limitations recited within claims as described above.  Ong also discloses wherein receiving the one or more messages comprises:
receiving, from the one or more computing devices, the one or more messages (paragraph 0084).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644